Citation Nr: 1507401	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960 and from October 1960 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which declined to reopened the Veteran's previously denied claim of entitlement to service connection for tinnitus.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2014.  A hearing transcript is of record.


FINDINGS OF FACT

1.  In an April 1985 rating decision, the RO denied entitlement to service connection for tinnitus.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of the notice of decision.

2.  Evidence received since the April 1985 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for tinnitus. 

3.  The Veteran's tinnitus was at least as likely as not incurred in active service.  


CONCLUSIONS OF LAW

1.  The April 1985 rating decision that denied the Veteran's original service connection claim for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received since the April 1985 rating decision is new and material; and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

In an April 1985 rating decision, the RO denied entitlement to service connection for tinnitus.  The Veteran did not appeal the RO's decision.  No additional evidence relevant to the claim was associated with the claims file within one year of that rating decision.  Cf. 38 C.F.R. § 3.156(b).  The April 1985 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the April 1985 rating decision, evidence relevant to the tinnitus claim only included the Veteran's service treatment records (STRs) and a November 1984 Statement of Accredited Representative in Appealed Case, raising a claim for constant tinnitus.


Relevant evidence obtained since the April 1985 rating decision includes a January 2011 private audiological evaluation, noting that the Veteran presented with a complaint of constant tinnitus; an August 2013 VA examination report, diagnosing tinnitus; and the transcript from the July 2014 Board hearing, wherein the Veteran credibly testified that his tinnitus began during service.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for tinnitus.  See Shade, supra.  The new evidence provides clear indication of the Veteran's exposure to hazardous military noise, of his onset of tinnitus during service, and of a continuity of tinnitus symptomatology since service.  Thus, the new evidence is new and material and the claim of entitlement to service connection for tinnitus is reopened.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015) (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101 (West 2024); 38 C.F.R. § 3.309(a) (2014).  

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).  

The Veteran clearly has current tinnitus, as diagnosed during the August 2013 VA examination and the January 2011 private audiological evaluation.  He is competent to report current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).  

The Veteran has credibly attributed tinnitus to in-service hazardous noise exposure due to extensive exposure to artillery fire, demolitions/blasting, and tanks and other heavy equipment.  His reported noise exposure is consistent with the era and circumstances of his service.  

Moreover, the Veteran has credibly reported an onset of tinnitus during service, and he contended that he reported tinnitus during in-service clinical consultations, but was told nothing could be done for it.  

Post-service evidence supports a finding of chronic tinnitus.  The Veteran reported having tinnitus at separation and being told to file a claim.  The November 1984 Statement of Accredited Representative in Appealed Case noted his contention of constant tinnitus and the January 2011 private audiological evaluation again noted this contention.  

Based on the Veteran's reports and supporting evidence of record, a continuity of symptomatology of chronic tinnitus has been established.  Thus the remaining elements of service connection are satisfied.  See Walker, 701 F.3d 1331.  

While the August 2013 VA examiner opined that the Veteran's tinnitus was less likely than not etiologically related so service, the examiner did not address the Veteran's contentions of an onset of tinnitus during service or evidence of a continuity of tinnitus symptomatology.

Resolving reasonable doubt in the Veteran's favor, the claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).
ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


